Title: Report and Resolution on Accounts between Virginia and the United States, 28 May 1784
From: House of Delegates
To: 


In the House of Delegates Friday the 28th of May 1784.
It appears from the enquiries of your Committee, that no progress has yet been made in the settlement of the said Accounts.
It appears from the representation of the said Commissioner that he arrived at this place in September last & has been since in readiness to receive & examine, both the Debits of the State & the demands of its Citizens against the United States, but that neither the former nor the latter have been presented to him for that purpose.
It appears from the representation of the Solicitor, who was instructed to prepare a state of the Debits of this CommonWealth against the United States—that he has executed the task, but has foreborne to present the Accounts for settlement—alledging principally as his reason therefor, that as the powers of the Commissioner were restrained to the Debits which are allowed by the existing Resolutions of Congress, he was apprehensive that a partial settlement disallowing so great a proportion of the expences for which Virginia expects reimbursement might detract from her future Claim of reimbursement.
It further appears to your Committee, that the non-settlement of the Accounts between the United States & individuals, within this State, so far as the Claims of the latter are authorized by Resolutions of Congress, has been owing to the provision made by Law for liquidating such Accounts in common with others, in a mode which makes the CommonWealth Debtor to such Individuals, and invests it with the Claims of the latter against the United States
Whereupon Resolved that it is the opinion of your Committee that the Solicitor be instructed to submit forthwith to the Commissioner aforesaid, all the Accounts & Claims whatever of this CommonWealth against the United States which he may be authorized by Resolutions of Congress to liquidate—that the said Solicitor support the same by the best proofs & Vouchers, which the cases may respectively admit, and that he prepare a statement under proper heads and descriptions, of all such Claims as are not yet allowed by Resolutions of Congress, and lay the same before the General Assembly at their next Session.
